DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the first Office Action on merits for application no. 16/503,686 filed 05 July 2019. Claims 1-20 pending. Claims 3, 14-17 withdrawn from consideration.

Information Disclosure Statement
The information disclosure statement (IDS) submitted 06 April 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant's election with traverse of the restriction of claims 1-20 in the reply filed on 31 December 2020 is acknowledged.  The traversal is on the ground(s) that the subject matter is not independent and distinct. Further, applicant asserts that different classifications are not grounds for restriction.  This is not found persuasive.
Applicant asserts that no undue burden exists and the subject matter is not independent and distinct. However, applicant fails to indicate how the subject matter is not independent and distinct. Merely stating a conclusory argument does not overcome Examiner’s restriction requirement. Further, applicant misstates the restriction requirement. While the statute states “independent and distinct,” subsequent developments have established that the statute is interpreted to mean “independent or distinct.” See MPEP 803(1)(A). Finally, Examiner has established proper grounds for 
Applicant also asserts that different classifications are not grounds for restriction. However, applicant fails to point out where the assertion is supported. Indeed, the MPEP appears to directly contradict applicant’s assertion. See MPEP 808.02(A) (“Separate classification thereof. This shows that each invention has attained recognition in the art as separate subject matter for inventive effort, and also separate field of search.”) As already stated, Examiner has established proper grounds for restriction, which includes the undue burden of searching in disparate classes and additionally searching for unique features present only in Invention II. This is clearly an undue burden.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
Claims 1, 2, 4-13, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “disposed radially exterior or interior” in line 5. The claim is indefinite because of the term “or” in light of the specification defined “or.”
Claim 2 recites the limitation “disposed radially exterior or interior” in line 6. The claim is indefinite because of the term “or” in light of the specification defined “or.”
Claim 12 recites the limitation "a second circumferential direction" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Examiner’s Note:
While the term “or” can be interpreted to mean an exclusive “or,” the specification at [0020] explicitly states “unless expressly stated to the contrary, ‘or’ refers to an inclusive-or and not to an exclusive-or.” The specification even provides an explicit interpretation that “A or B” means “A is true (or present) and B is false (or not present), A is false (or not present) and B is true (or present), and both A and B are true (or present). When applied to claims 1 and 2, the limitation “a second torque member disposed radially exterior or interior to the first torque member” means that a second torque member can be disposed radially exterior and interior to the first member. The disclosure does not appear to support this and, thus, the claims are indefinite.
For the sake of expediting prosecution and the application of prior art, Examiner shall continue with a best understood standard.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5, 10-12, and 18 as best understood are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2010/0072017 to Joki et al. (hereinafter referred to as Joki).
Regarding claims 1, 2, 5, 10-12, and 18 Joki discloses:
Claim 1:
A torque assembly comprising: an inner member (i.e., 48); an outer member (i.e., 56); a first torque member (i.e., combination of 60, 62 and elements associated with the one way clutch clutch) disposed between the inner member and the outer member (i.e., at least Fig. 4); and a second torque member (i.e., 58) disposed radially exterior or interior to the first torque member (i.e., Fig. 4 shows the radial relationship between the torque members); wherein upon rotation in a first circumferential direction (i.e., arrow B), the first torque member is allowed to generally freely rotate (i.e., first torque member rotates freely with respect to 48) and in a second circumferential direction (i.e., arrow A), the first torque member is radially shifted to impede or prevent rotation (i.e., 62 moves circumferentially and radially to engage 48 and 58), and wherein the second torque member provides a circumferential slip interface between the inner member and the outer member to allow rotation in the second circumferential direction (i.e., [0023] discloses situations when 58 is able to transmit torque in the direction of arrow A, which is when 48 is free to rotate).
Examiner’s Note:
The rotation that examiner relies on is relative to the rotation of 48. This is because the claim does not establish how rotation is input or transferred through the system.
Claim 2:
A torque assembly comprising: an inner member (i.e., 48) comprising a shaft (i.e., at least fig. 2 shows 48 as a shaft); an outer member (i.e., 56) comprising a housing (i.e., at least fig. 3 shows how 56 is a housing for the assembly); a first torque member (i.e., combination of 60, 62 and elements associated with the one way clutch) comprising a bearing (i.e., the one way clutch is clearly a type of bearing because it contains rolling elements 62) disposed between the inner member and the outer member (i.e., Fig. 4); and a second torque member (i.e., 58) disposed radially exterior or interior to the first torque member (i.e., Fig. 4 shows the radial relationship between the torque members); wherein upon rotation in a first circumferential direction (i.e., arrow B), the first torque member is allowed to generally freely rotate (i.e., first torque member rotates freely with respect to 48) and in a second circumferential direction (i.e., arrow A), the first torque member is radially shifted to impede or prevent rotation (i.e., 62 moves circumferentially and radially to engage 48 and 58), and wherein the second torque member provides a circumferential slip interface between the inner member and the outer member to allow rotation in the second circumferential direction (i.e., [0023] discloses situations when 58 is able to transmit torque in the direction of arrow A, which is when 48 is free to rotate).
Examiner’s Note:
The rotation that examiner relies on is relative to the rotation of 48. This is because the claim does not establish how rotation is input or transferred through the system.
Claim 5:
Wherein the second torque member comprises a plain bearing (i.e., because 62 are rollers equivalent to a roller bearing, the system is a plain bearing when at least rotating in a non-engaged state).
Claim 10:
Wherein the first torque member comprises a one-way bearing (i.e., the first torque member, as disclosed, is a one way bearing; see also Fig. 4).
Claim 11:
Wherein the first torque member comprises a needle bearing (i.e., at least [0019] discloses that rollers 62 are cylindrical rollers, which is a needle bearing).
Claim 12:
Wherein the bearing further comprises a locking component adapt to impede or prevent the plurality of rolling elements from rotating in a second circumferential direction (i.e., the inner diameter of 58 acts to prevent 62 from rolling due to its sloped nature. Further, 60 would also act as an abutment that would prevent rotation in the absence of the inner diameter of 58)).
Claim 18:
Wherein the second torque member is disposed radially exterior the first torque member (i.e., at least Fig. 4 shows this relationship).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Joki in view of US Patent Publication No. 2011/0076096 to Slayne et al. (hereinafter referred to as Slayne).
Claim 4:
Regarding claim 4, Joki discloses the limitations set forth above, but does not explicitly disclose:
wherein the second torque member comprises a tolerance ring.
Slayne discloses:
A tolerance ring that can provide sliding force control between elements that can move relative to each other (i.e., 600 or 700).
It would have been obvious to one having ordinary skill in the art at the time of filing to adapt the tolerance ring of Slayne in the system of Loki for the benefit of better sliding force control. Further, merely adapting a ring to a tolerance ring requires routine skill in the art.
Claim 6:
Regarding claim 6, Joki discloses the limitations set forth above and additionally:
Wherein the second torque member comprises an annular band (i.e., 58)
However, Joki does not explicitly disclose:
Formed of a substrate and a low friction layer disposed on the substrate.
Slayne discloses:
An annular band (i.e., 700) formed of a substrate (i.e., 702) and a low friction layer disposed on the substrate (i.e., 710).
It would have been obvious to one having ordinary skill in the art at the time of filing to adapt the tolerance ring of Slayne in the system of Loki for the benefit of better sliding force control. Further, merely adapting a ring to a tolerance ring requires routine skill in the art.
Claim 7:
Regarding claim 7, Joki discloses the limitations set forth above, but does not explicitly disclose:
Wherein the substrate comprises a metal comprises iron, copper, titanium, tin, aluminum, magnesium, manganese, nickel, vanadium, zinc, or an alloy thereof.
Slayne discloses:
Wherein the substrate comprises a metal comprises iron, copper, titanium, tin, aluminum, magnesium, manganese, nickel, vanadium, zinc, or an alloy thereof (i.e., [0077] discloses that the substrate comprises metal or a metal alloy).
It would have been obvious to one having ordinary skill in the art at the time of filing to adapt the tolerance ring of Slayne in the system of Loki for the benefit of better sliding force control. Further, merely adapting a ring to a tolerance ring requires routine skill in the art.
Claim 8:
Regarding claim 8, Joki discloses the limitations set forth above, but does not explicitly disclose:
Wherein the low friction layer comprises a polyketone, polyaramid, a thermoplastic polyimide, a polyetherimide, a polyphenylene sulfide, a polyethersulfone, a polysulfone, a polyphenylene sulfone, a polyamideimide, ultra high molecular weight polyethylene, a thermoplastic fluoropolymer, a polyamide, a polybenzimidazole, or any combination thereof.
Slayne discloses:
Wherein the low friction layer comprises a polyketone, polyaramid, a thermoplastic polyimide, a polyetherimide, a polyphenylene sulfide, a polyethersulfone, a polysulfone, a polyphenylene sulfone, a polyamideimide, ultra high molecular weight polyethylene, a thermoplastic fluoropolymer, a polyamide, a polybenzimidazole, or any combination thereof (i.e., [0079] discloses that the low friction area can at least be polyamideimide).
It would have been obvious to one having ordinary skill in the art at the time of filing to adapt the tolerance ring of Slayne in the system of Loki for the benefit of better sliding force control. Further, merely adapting a ring to a tolerance ring requires routine skill in the art.
Claim 9:
Regarding claim 8, Joki discloses the limitations set forth above, but does not explicitly disclose:
Wherein the tolerance ring has a plurality of projections extending in a radial direction.
Slayne discloses:
Wherein the tolerance ring has a plurality of projections extending in a radial direction (i.e., 600 shows radial projections; further, 58 also has projections via contouring, in the radial direction).
It would have been obvious to one having ordinary skill in the art at the time of filing to adapt the tolerance ring of Slayne in the system of Loki for the benefit of better sliding force control. Further, merely adapting a ring to a tolerance ring requires routine skill in the art.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Joki in view of US Patent Publication No. 2010/0181160 to Suzuki et al. (hereinafter referred to as Suzuki).
Claim 13:
Regarding claim 13, Joki discloses the limitations set forth above, but does not explicitly disclose:
Wherein the first torque member comprises a sprag bearing.
Suzuki discloses:
Wherein the first torque member comprises a sprag bearing.
It would have been obvious to one having ordinary skill in the art at the time of filing to use a sprag bearing in place of a roller bearing because a sprag bearing is derivative of a one way clutch that is more controllable and robust due to the pivoting of sprags instead of rolling of rollers Further, swapping out a known one way clutch configuration with another known one way clutch configuration requires only routine skill in the art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Joki.
Claim 19:
Regarding claim 19, Joki discloses the limitations set forth above, but does not explicitly disclose:
Wherein the second torque member is disposed radially interior the first torque member.
It would have been obvious to one having ordinary skill in the art at the time of filing have the second torque member disposed radially interior the first torque member In re Japikse, 86 USPQ 70.

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. However, the objected claims must also overcome the current 35 U.S.C. 112(b) rejections on any base or intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
10001178 teaches a one way roller clutch with at least one torque member. However, the reference fails to teach a second torque member and the rotation requirements of claims 1 and 2.
2868001 teaches a slip coupling that allows for two members to slip based on the surface friction between the members. However, the reference fails to teach or render obvious a one way clutch assembly.
2009/0238504 teaches a sliding bearing that allows for two members to slip based on the surface friction between the members. However, the reference fails to teach or render obvious a one way clutch assembly.
6480363 teaches a tolerance ring and ball bearing in an assembly. However, the reference fails to teach a one way clutch assembly or the rotation requirements of claims 1 and 2.
3976340 teaches a tolerance ring and roller bearing in an assembly. However, the reference fails to teach a one way clutch assembly or the rotation requirements of claims 1 and 2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J HLAVKA whose telephone number is (571)270-3218.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 5712705565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/DAVID J HLAVKA/Primary Examiner, Art Unit 3659